IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60188
                         Summary Calendar



JOHN WARREN,

                                         Plaintiff-Appellant,


versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 3:94-CV-720-L-N
                        - - - - - - - - - -
                          October 31, 1996
Before GARWWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     John Warren appeals the district court’s affirmance of the

denial of his claim for social security disability benefits.    He

argues that the determination that he could perform his past

relevant work was not supported by substantial evidence.

     We have reviewed the record and the briefs of the parties

and AFFIRM for the reasons stated by the magistrate judge and


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                  No.
                                 - 2 -

adopted by the district court.     Warren v. Chater, No. 3:94CV720LN

(S.D. Miss. Jan 18, 1996).